UN LTD SMtzS DLSTRLCT CoureT

 

eae NS 7 "

 

“EASTERN DLSIRICT OF WESCN SCH 2019

WILLTAM LER GewT
FRDERML QUEST Te
PLOLNTLEFF 1% USC 1234 LON .
v WHOT BLE We wamrz-
CENTOOL INTRLLTE EN tf AGENCY all Tovs OF TYR, DoD
\ 2k PLNG Mir GY
t SPECT a. (COLLECT LON SRkrvrcr, £ UT NOLS Poe NED RI

DEE ENpawTs THLIRTY (30) YDS UNDER.

 

CIVEL LIBRERTLES ComeL4rntT

DISTRICT (ouT Ws SURTSDECTLeN PURSUANT

Wo AB USC L39LCEY ADS AE USC 1331
7 ae (4 i 28 USC L38L 49 Use 1998!
$2 USC 1195B)5 anid as usc 1amCeq), 42 Use £988;

(2) M2 GRANT HOS P CLOT UNDTE US: CONST AMEND

Ns US CONST AMEND ay U.S) CONST AMERD Murs AND

US. CONST AMEND XV.
(Ds)

a THR STATE OF LLULZNOZS AND VS DEARLTMENT
3

OF DEERNSR Da NOT HAVE. SAIERELGN LMMUNETY
PUICSUANT Tos 42 USC LYES AND 42 USC L9GS(2).

ee MTR OF LUTNOZS WALVRD SOVEREIGN
5 we Bay ar LONSENTZNG TO 16-Cv- 3245 AND
ING kMovED TH Wk ZULENOLS

T FAidon eatin :
LUT MOPS, OM THE SEVEWT CZRCULT GF

 

Case 1:19-cv-01695-WCG Bn Page 1 0f12 Document 1

 
TWENTY GNE PRD ARYL Couets HAVE NOT

FeUND MG GeowT's ALLUEGRTZONS To Iske &
AS USCTLILS(CXALRON
AS USCL97 5(LAGDUI) )

a AS USCLIT5(CL QUID.
a COMM ANDER TW

| : CYT
Wk SkCeETA RY OF D EF Cat GEN) DIRECTED
GLONT To PREDTCT FE

EFRNSE Te cr:
IRATE m9
UT ULI NUCLAIe.~ PT aes,

 

Case 1:19-cv-01695-WCG Aas rans Page 2o0f12 Document 1
‘
1

ey) GREGORY kk

| TED IMR Geant A
RA TY, © DRTLL The ENAMEL OFF mit Giant's
G4) GREGORY Ic

To Coe np eS pret RD ig GRANTS OPTONETICLST
LENSE “my ENCORRECT PRESCUCZ PT ZOAN
DIMINESY. NUNC GYGONTS VOSZoON>
(15) EN 2003, M2 GRANT WHS ToRLRD 1 STAR DIR GicHNT
Of THR OFFIC GF Wk SRCLETHRN or Dk FRENSE :
Wald HAVk SENT SONEONE TO 7

KILL DQ. BLL eames GANT
@ GRRGOLT ki HARRZS UNDRIUNINED Mme GIZienTs

@® — LRGBL DEFENSE BY COLLUDING WLTK Int: GfLONTS
LOWY RIZS:

Me GRANT WHS FekcRD To"RCT GRY" Pat BreuT (<
Me | 2LGHT CS)
YRARS OR Tk OFFICE OF THR SECRRTHCY GE DELENSE

WOULD HOV SENT SOMRONE, Te (2APE mG GeanT,

M2 GRANT WHS FORCRD T"ACT GAY"Leom Deere,
F, W0O0€E UNTIL ALG PELE MBER

IN 200%, THE Dold, GREGORY ki HOIUCZLS ; IENID THE,

LUCENOLS S™TR POLECR (Isp) " SRT UP” MQ GN T
FOIL A DIREVENG UNDR YQ THE LNFLUENCE (DULY

CHHIGTe, To" STIZZP" MK GIANT ggg OF bts: i
LTE NSE, pe, ZS Dezvees

  

  

to) ESP NCOPRIe LEI PRICE "STORED" ma GRANT
FOI PN PURGED TmPOPRIZ LYNE CHANGE

Case 1:19-cv-01695-WCG (2B) sans Page 3 0f 12 Document 1
“LSP TROOPRR TYLA AICZCR,

Gh) FOrLRD Te OZTAIN H WHIUCPNT to DRBW) mr: GIANTS
BLCOD AND FYLLED Te MIZICANDI2ZE mye Gent

 

TSP TRCOPRIG THR PRICK TSsvRD MULTEPLE
DUE TEUckTS To MR GReNT STEmmENG From ONE
0 TRAFFIC Stor.

Wh. S4NGrRmoN CouNTY STATE'S ATIORNEYS GFETCR
FLLED MULT LC PLE DUL C¥SES BEYZNST MIL GUINT
STRMMENG FROM ONE aor TRIFEZC. Stars

GREGOIT kk HARRZS UNDERMZNED mi GILINTS

Aq) LRGWL DEFENSE BY CoLLUDZNG WLTH mk. GICRNTS
LHW RAGS,

MIG GUGNT WAS Soe,

MI GRANT WHS HEED BY WR STITR OF ruzmwozs zxN
Ge) AOL L To GLue CHuSk Fok Wk TUZNOLS gpm ATTORNEY
GRNEROL To OPED IN CurT

2 me

@) tr oe Ok YEENEE. MOK AN AGREEMENT WT
DIN THR EARLY 1990's T HLRE me &
THe FuTUek. ° CICANT ZN

ANN Li SCYWRZD ER mop
+ DE AN AGRE EM: TH

DaD TAs . / RNT WL THE,

Evtuer, ik RARLY 1990's To HERR ml GRANT ZN THR.

) F OF
EN ACLL AS A PoLtoy puplyst

6
FELICE 6E TR LlLUzNors LIRUTENYNT Gey

Case 1:19-cv-01695-WCG Fil & 8/19 Page 4o0f12 Document 1
NR GRINT WAS RETALIYTRD PGRINST Poe Ezine
AN FCTHECS COMPLAINT AND BP CZYZL RZGYTS Comayr nt
WL WE STHTR OF LiprNors IN ROLA.

im Geant ENDURED 7 HOSTILE Worle EANVLRONIIENT
GEO Geary. o FRODUCTS BEZNG SABOTLG FE, D,
REVOIKRD , Be peo T To N, F PROMOTION [8 RING
PWD BRLNG Deere rn pee POempnce. RNOLUATIONS,

PRY Gene. SOB THSKS BELOW Mie GeanT's

63) Fk NONE MB ZR. AOTt, MM GRANT TRINSFRICICEO

FM THE LDoT Te |
OFFIUR. © THE LLUINOLS GOVERNOR'S

| SI.CURETY,
IN AOLS MIG GRENT Founn YZMISELF BLOCKLZSTED.

 
     

COyiet GAR CHUSTE Foie mi. GRONT Te Ape “Pe ZN

ig Dod STolLk Nuneey Ty pad Yenpe
TLIZTY (30) YEPRS co me /
ULE. To RING TUZS AcTrOn) (30) KR Mie GRUINTS

 

DONALDS KOUMSFE LD G the. il .
| TVR, BOSTAND DoW ‘ORD ZE.
FTL WL THR CONSENT OF GUSH AND EAE

G)

Case 1:19-cv-01695-WCG Filed 11/18/19 Page 5of12 Document 1
THe OFFLUR OF THE SECRETARY oF DEFENSE
SALD DONALD (UsSmeiD WAS AT AN ALR 64S, BND
GENTE A "STAND DoWN" ORDEIe.

ET, AND GAVE 2 STRAND Down "GIRDER.

DECC ¢C ye
: we CORRTED Foe WE CAVStoN of
TI NRRATE, AOFITS Fe. HALZNAN2T ONG

qZ) DECC CHENEY mom 8 L060 mruzoy £ g
(B) STOUL DUR. Te Th WHI ZN Tone, Som WES HALL TRUE ZON

S BICUCK > P-

LON IN Weer 2
CLENTON WHITE Housk, * TRIS URN CRBUZ Mey THE

Doligies
ONTRycrs, THICOUG LY Dod ENPoepr roy

Gr

HLUPLY RODYBM Cowen <

STRVENS T) BENGHpe re NO RNT Amba ss,
s ADs Ty, Ty Ab
TO PRRVENT THe Amizp: ne 47S 4 SUZCZDE “ness OMe

ADWOTE NG THR OLVERSmy po OM RELEn rng
LT BRYA. VERSION OF Fuyyps Reon CO BERET

~)

Case 1:19-cv-01695-WCG Filed 11/18/19 Page 6o0f12 Document 1
1 :
+

: rl SUENTON FLICKS FEDE Ia, BUREAU OF ZNVESTre—
RECTOR. WNELLZ RM <; SESS TONS TW CONCE YL.

THR. MUR OF VINCE. POSTE ye
(51) Zu CLLNION £s A SERT py KBPLST
) Ricu, |

mM
© Facey mo

WHSYT NGTON

(53) RLcupRD Hn Doe
{ Et . i. .
METERS TS Epp, —  OPPSO'S Mee Zug

RICHARD m Dery
| MART SANCT
(4) AMRRIUNS IN COdk, tuNTY (2h) TORTURZNG OF PRI

wares THOMPSON PSSZSTED ICZCHBIED mM DOLEY
WA me MDE OF Cyr coq mpyoR. MPROLD LER
ENGTON PND RERNBRD BeTo,, “

RN CLL

CHTCHE \
AND BEenpep BPI MWY OR HOKOLN

he DEmo CTT. VOTE
Te ZUTNGTS GUBRRNATORT A.

» FHLLIEP munten7y ep
ONT DEK " ,
rail, N ORDERED" THe. fi SS*SSZNAT Fon OF

PRZNCES
5. CNCESS OF WHIES. THe BRLIS NERD Look. 97

(5) HE H6US/2. OF SBUD Wks Co

TRICROREST PTREcs, MAICET ON Typ qV/44

THR CENTQeL INT ;
67) THE, BHD ogENTRUTGENCE ReeNcr aRcHESMeRTED

Case 1:19-cv-01695-WCG Filed 11/18/19 Page 7 of 12 Document 1
@ We CENTICNL INTELLTGENCK BGENC
| Y
c KENNEDY. IKKLLLED SYN

E, Howse Hunt's 202
CONFRSSTon ZS vacztn. HUNTS

_ kop, WHS En
, _ | ZLING BUT
END WHS SOUND 5 "2S
LYNDON B. Satwsow |

COURTNEY LoVk IcLLiEd KURT w@szn,

ee
PRESCOT Busy |

   

    

@ tours

KN
whey on GUT JR KILLED CHRIS TOPE R.

HUGIS "WS . /
' BLGGT Smptis’

 

a ALAN D, BiENTS Awid LARZSsK Mm,

Mr Roast 003 AT 7H
LN
Hyaaez se A003 AT THE. DZ RRcT

EG jos Wi CORTS AND Sus

STEIN CAJZNDOS SE
ASS OULTRE Me Geent + S XUVALLY
, NT ZN ae
GREGORY i, Ypppzse Of¢ BT Wk DIKECT ION oF

Case 1:19-cv-01695-WCG Filed 11/18/19 Page 8 o0f12 Document 1

YOUNG SEXUALLY Asc

OULT
Zon OF Gitkgory k,
@ BREGORY Ks PARES RECRUZTRO CTHEN LCD Ys
iy wae’ T ROD Gi. hh HEATON Te Lill kG buy SURNEZ

 

C ANS
eennt SURNRZL AND (ONSPLICE PGRINST Mp,

CHEES CHRTSTILE :
Chosen 2 WHS COMPLZCZLT ZN THE Foz LER LPs,

Gi) the LLLLNOTS AI ORNEY GRNERKL FALLED 7o DENY
NG GRANT'S PLLEGRTZONS LA THR LULWOLS

COURT OF CLyEms (18¢Cotde + T3cC LOS.

C\\ Wh LLLLNors ATTORNEY ¢
) GENEEL Faz Di
Ga) Me GRugnT'’s LEGHTIZONS ZN THR. SEVEN Crone

; °F TULZNOTS C1I-me- 754),
THR Tit |
43) Me Co NOES CANTROL DISTeZCT Hys NOT PeuND

'GLUINT's PLE, Ase ee foam t
LEGBTZONS Te ($7 & Ae USC LITSCQYRYY'
AF USL LILSCXDBYC /

G4) M2 GRowt's WLINESSES 7° SCLIZS YACBLN),

NINE s MPD ZGQN
ORSSE WHZTE.
Bae. JONES
BARALC ih OBAMP A) LY 1A0o84
yj L-—-

WTLLLOM LK Gita Ez
GOLWY WR, Rapp

\\ SZENGEC Ep LL GAP
ALD PAab- 52£9

Case 1:19-cv-01695-WCG Filed 11/18/19 Page 9of12 Document 1

 

 
OPRILET LONG HOMETOWN GlokY zs p SPRCT AL
he TEON SRRNLCE CL), S, DRPRRIMIENT OF fy
MAN ENTRUL GENCE De CEFENSE)
UN UNDE. Ty VESTIC PLPC OPE epr:
k BANNEW oF Tn ekeT zon
Sustice, YI AS, DIOR TATENT OF-

  
 
  

Bera CZe Ts Lr
SPRCL AL COLLECTION SB % LTIONS OF THR

LCR,
OPRRATIONS Hom
Te

CTZON SReyre
.  PloGran,

SRLURT TY AG ENcy. H& (oD AND NP Tonia PS

ING Geant cer
SERKS #99 Tez
AGES,

 

ABLR, THR ZLLCLNOTLS
DOS DED NOT aNsWER me,

AULRGETIONS ZN
THE. , LO-Cv- 2246 py Jz,
COMPLAZNT HRS NOT BREN DEczORD ON vite Ky SHEL
a

RZTS.

Case 1:19-cv-01695-WCG (40))aan Page 10 of 12 Document 1
(# MA GLANT BEGHN HTS LHWSULT LN MAY OF

AT Lows. “ D WLUIN We steuTR oF Lomrr-

©) Ensteew p
~ ' een & ESTRECT. OF VERGEINTB JupGese 4N THONY
ae eae ee Cv- 543)? LEONZE im BIRZNKEMeCLg-C-
cris v6) ee PAYNE CL Sey 364); AND LTAM Q!
GRADY (18 cv-3a8) DED NOT Feud Mie GENTS
“GHTIONS TO BEL AS US 1945 (VMALDGYS
AS USC LITE (EVD BL iif OR.

(L]- Cv-14-34)\6 0 LINE TA JUDGES %, Tops ,
RStoLab con are: % Bons@r ke ( 15-c Joey
ESTO Pte R, (Cope (Te OOS £ LEO 1808) uy
ZND ML Geant 's ~<Y— 1804). a
MM CHANTS BRB troy - ow) DID NoT

  
 
 

 

AS USCLILS Wray ec, an
@) DISTRICT OF MARYLAND J . ES XE Ny,
C 13- ty- 1% = v RS oGRORGE i IZUS
DED wey ee F9-~Cv-2265) AND Pap Xz t RUSSELL LT
ZND MK GIUWT's PULEGBTLONS te G al Cv- 1708)

AB USC LIL SIXABXS
XB USC LILS CANES) 3 ,

dene a
THOMPS Wh COBTS. Hyps AS USCLAL S(eVAYBD Gi),
ASMRL PENZS. Tom HorPek DOES Nar:

Case 1:19-cv-01695-WCG @) . Page 11 of 12 Document 1
KZD COULD Asie For,

AUN D BIGENTS LS THR WORST BIG BROTHER
TWh Pe]

RNTABGON COULD FIM) Far Mie Genny,
(41) STEVE. MOBS HAS A Leek PENLS STR

qT NY BUIZIL SAZD,"FmGlanp's NOT DOWN» ET's LNs
RNGLYND Ls NEVER. Downs

FREDDIE Steomp r< TH
~ TOM HoppRc,

CLETIA BOWEN Ts a

| THR JozwT COLERS of ae
Gs) 4 RAL CENT: STAFE SLD" S. LZGHT Regt

TO Dod "Wnucey

(OMPUTEL, WE. DoD 4 UL ULB PHONE. AND
| CEPT nye. Z
iz, CUKGRL ¢ rc

é

, Ge Geant -
i OF mi GRANTS US, CONST, PME ND we 7S A VZOLU7ZonI

SON ST72E As -

[3 TCH @

“TLPLR DULs rs
MND V RIGyz.
Fo NEABILY

Tt ANE ND ME rr ey7 * VEOLAT pay

Sf LULZNGTS PkPEeLVED
NT OF | / ne Ln
HES Keepers LA) 95 B WS CrTrze ey ZN
Case 1:19-cv-01695-WCG Filed a A LL 25/79
